                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



HUI MINN LEE,                       )
                                    )
                   Plaintiff,       )
                                    )
vs.                                 )       Case No. 1:18-cv-1046
                                    )
MARKET AMERICA, INC.,               )
                                    )
                   Defendant.       )


 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
                            JUDGMENT

      COMES NOW Defendant Market America, Inc., (hereinafter the

“Company” or “Market America”), by and through its undersigned

counsel, and submits this memorandum of law in support of its

Motion for Summary Judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure.



                          STATEMENT OF THE CASE

      Plaintiff Hui Minn Lee (hereinafter “Plaintiff,” “Lee,” or

“Nadine Lee”) was an employee for the Company from around September

2000 through her termination on October 5, 2017. (Am. Compl.              D.E.

*4 ¶ 12, 46,53.) Plaintiff contends that she was terminated for

discriminatory reasons based on her national origin, age, race

and/or was retaliated against for opposing discrimination in the

workplace. Lee, subsequent to her termination, filed a charge with




      Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 1 of 31
the Equal Employment Opportunity Commission (“EEOC”) on March 27,

2018. (Charge of Discrimination, D.E. * 13-1 at 2) The EEOC issued

Lee a right to sue letter on September 28, 2018. (Am. Compl. ¶

10.)

       Plaintiff filed her Complaint on December 26, 2018, and an

Amended Complaint on March 22, 2019. (Compl. D.E. * 1, Am. Compl.

D.E. * 4.) In the Amended Complaint, Plaintiff specifically alleged

claims for race discrimination under § 1981 and Title VII, age and

national     origin   discrimination       under   Title   VII,   and   wrongful

termination under state law.

       Plaintiff’s claims for retaliation under Title VII, racial

discrimination        under   Title    VII,        and   direct     claims   for

discrimination under NC Gen. Stat. 143-422.2, were dismissed by

the Court on March 17, 2020, pursuant to the Company’s motion to

dismiss for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. (D.E. * 18 Order on Motion to

Dismiss March 17, 2020 p.1.) The claims that survived were those

of racial discrimination under § 1981, age discrimination under

Title VII, National Origin Discrimination under Title VII, and

wrongful termination under state law (id. at p.              23.)

       Defendant filed its Notice of Intent to file Dispositive

Motion on May 11, 2021, within 14 days of the close of discovery




                                       2




       Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 2 of 31
on May 4, 2021. (Text Order entered April 29, 2021.) Market America

now moves for summary judgment on all claims in their entirety.



                          STATEMENT OF FACTS

     I.     Background Information of Market America

     Market America is a product brokerage company with an internet

one-to-one marketing company, combined, selling consumer products

through a sales force and online at SHOP.COM. (Exhibit 1 Position

Statement p. 2.) Market America does business in the United States

and across the world, including Taiwan, Hong Kong, Singapore,

Malaysia, Mexico, Canada, Australia, and the United Kingdom. (id.)

Market America’s headquarters are in Greensboro, North Carolina

(id.) At its office in Greensboro, Market America employs customer

service representatives to assist with foreign markets. (id.)

Market America provided training to all of its employees through

a training department located in Greensboro, of which Plaintiff

Hui Minn Lee, was a member. (id.)

     II.    Background and Demographic Information of Nadine Lee

     Nadine Lee was born on March 16, 1960. (Exhibit 2 Nadine Lee

Dep 9:4-5.)     Her background is in chemistry, and she has her

master’s in chemistry from Auburn University. (Nadine Lee Depo.

20: 3-8.)




                                    3




    Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 3 of 31
      III. Nadine’s Employment with Market America

      At Market America, Lee started as a franchise representative.

(Lee Depo 21:2-3.)      Lee eventually was moved into the training

department around 2002. (Lee Dep. 22:20-25, 23:1-4.) According to

Lee, her next change of title was not until 2015, when she was

changed to a senior training specialist. (Lee Dep. 25:1-6.) The

only other title she had was Global Training Projects Manager, the

title she held at the time of her termination in 2017. (Lee Dep.

25:13-20.) Despite having the term “manager” in its title, as

Global   Training   Projects   Manager,      Lee’s   position   was    not   a

management position, and she had no employees reporting to her.

(Exhibit 3 Sherry Spesock Dep. 31:15-24.) According to the head of

human resource for Market America, there was no distinction between

a   global   training   projects   manager    position   and    a   corporate

trainer. (Spesock Dep. 32:10-16.) Lee was the only Mandarin speaker

able to conduct trainings while she worked at Market America.

(Exhibit 4 Camara Dep. 57:5-11, 20-22.)

      At no time did Lee have supervisory authority. (Lee Dep. 33:2-

10, 40:13:21.)

      IV.    Market America’s Training Department

      The training department under Ms. Camara was diverse, with

Henri Hue, a black male, Cherri Walston, a black female, Delia

“Abby” Zapata, a Hispanic female, and Nadine Lee, an Asian female.


                                     4




     Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 4 of 31
(Spesock Dep. 44:1-15.) The ages of employees in the training

department were also diverse, ranging from Delia Zepeda at 23 years

old, Henri Hue at 33 years old currently, and Xiuman “Rose”

Chaffin, currently 57 years old. (See Exhibit 5 Defendant’s Answers

to Interrogatory 7.)

     As a training specialist with Market America, Lee was to use

her knowledge of the Mandarin language to train the Asian Market

customer service representatives. (Nadine Lee Dep. 15:11-18.) Lee

had no other primary job responsibility other than performing

trainings for employees. (Camara Dep. 15:1-8.)

     V.   Lee’s Interactions with her Managers

     Lee would complain to her managers about other employees’

work, and did not appreciate the management styles of her direct

supervisors at times. (Lee Dep. 28:3-16.) She recorded her and her

first training department manager, Amanda Clarida’s, conversations

in 2013 due to her dislike of Clarida’s management style. (Lee

Dep. 32:2-8.)

     Liliana    Camara   joined   the   training   department   in   2013.

(Camara Dep. 29:9-10.) Lee did not have a management role with the

Company when Camara was hired. (Camara Dep. 47:10-16.) At the time

Camara was hired, Colbert Trotter would assign trainings to Camara

directly, not Lee. (Lee Dep. 64:21-23.) Camara was promoted several

times within a few years. (Lee Dep. 51:9-12.) Prior to Camara


                                    5




    Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 5 of 31
becoming a manager, Lee had no issues with Camara’s treatment of

her personally, other than one or two comments about issues with

other Asian individuals Camara had interacted with at work. (Lee

Dep. 65:7-12.) Lee did not apply for any other positions once she

moved     to    the     training   department.       (Exhibit       5     Defendant

Interrogatory Response 4.)

        The manager that promoted Liliana Camara to a management was

Colbert Trotter, who was in her late 40s or early 50s according to

Lee. (Lee Dep. 47:13-16.) When Lee was told she would report to

Camara, she was never told it was a demotion of her position; she

“assumed” it was a demotion. (Lee Dep. 48:12-21, 75:22-25, 76:2-

5.) Lee’s title was never changed when Camara became her manager,

and Lee’s pay remained the same. (Lee Dep. 75:13-21.) Lee never

had authority over Liliana Camara to give a performance review.

(Lee Dep. 50:6-11.) Colbert Trotter denied the promotion of Camara

was related to race or age of either Camara or Lee. (Lee Dep. 52:1-

18.)

        Lee reported no issues of harassment or discrimination to

Amanda Clarida, her first manager in the training department.

(30:4-6.)      In     fact,   Market    America   received    no        reports   of

discrimination        or   harassment   from   Lee   during   her       employment.

(Defendant’s Responses to Interrogatory 3.)




                                         6




       Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 6 of 31
       When Camara became a manager, Lee complained to Spesock about

one isolated incident of something that was said when Camara first

started working with Lee, and Lee felt that Camara was referencing

Lee’s “culture.” Lee was advised by Spesock she would need to

report     to   Camara.    (Spesock   Dep.   40:23-25,    41:1-15.)   Spesock

addressed the concerns of Lee with Camara. (Spesock Dep. 41:21-

25, 42:1-8.)

       When Camara came into a management role of the training

department in November of 2016, she wanted to create a group, team

environment. (Camara Dep. 21: 20-24.) Camara had several meetings

with     the    training   section,    which   included    Lee,   about    the

collaboration Camara wanted in the group and cross-training of

training specialists. (Camara Dep. 66:20-25, 67:1-24.) The only

change to Lee’s job description was asking her to upload materials

to a database called Confluence, and then sharing a training titled

MPCP training with other members of the training department.

(Camara Dep 68:23-25, 69:1-25, 70:1-4.) Lee gave Camara resistance

from the beginning with any change to workflow or coordination,

rejecting constructive criticism or suggestions, to the point that

Camara had major issues in communicating with Lee. (Camara Dep

21:12-19.)




                                       7




       Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 7 of 31
     VI.   Lee’s Work Performance Issues

     Even Lee confirms that she was told by Camara to be more of

a team player with a teamwork mentality. (Lee Dep. 81:5-25.) Camara

told Lee that Camara had concerns about how Lee treated prior

managers. (Lee Dep. 81:14-20, 82:4-5.)

     Lee would refuse to do certain trainings and complain about

doing certain trainings that she felt were “beneath her,” even

when the training was to be in Mandarin. (Lee Dep. 93:11-24, 94:13-

22.) Lee even suggested another trainer be hired to take some of

her job responsibilities that she did not want to complete, such

as the long UnFranchise Services Training classes if they were to

be done fully in Mandarin moving forward. (Lee Dep. 107:5-15,

108:18-23.) Lee was so against assisting with certain aspects of

the trainings, that she would suggest that individuals who were

only 50% fluent in English to join an English training so that Lee

would not have to do the long training in Mandarin. (Lee Dep.

112:18-25, 113:13-22.) Camara recalled two specific incidences

when Lee refused to conduct new-hire training in Mandarin for U.S.

customer service representatives who spoke predominantly Mandarin

and could not understand the English training. (Camara Dep. 19:6-

2, 20 11:3-25.)

      Because   of   Lee’s   pushback,   Market   America   used   another

employee, Rose Chaffin, to translate the training class for the


                                    8




    Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 8 of 31
Mandarin speaking individuals. (Lee Dep. 114:19-25.) Within the

department, Lee’s refusal to be a team player required the other

team members to make up the difference. (Camara Dep. 42:11-24.)

The final straw was the reports of training in Mandarin not being

done properly when Lee actually did a Mandarin training. (Camara

Dep.    40:18-22.)    The   substandard    trainings    completed   by     Lee

affected the quality of training and quality of customer service

representatives for the Company. (Camara Dep. 41:18-24.)

       Camara spoke to Lee on several occasions, asking her to work

together with the team, and conduct the trainings in Mandarin if

needed. (Camara Dep. 35:13-19, 36:1-8.) There were no write-ups or

reprimands to Lee. (Camara Dep. 36:13-19.) Despite this, it was a

known issue between Camara and her supervisor, Sherry Spesock,

that Lee was not working well with the training team. (Camara Dep.

36:20-25, 37:1-4.)

       VII. Lee’s Termination

       In October of 2017, Camara and Spesock met together and made

the decision to terminate Lee. (Camara Dep. 77:1-7.) In the meeting

where Lee was terminated, Camara also repeated that the reason for

Lee’s termination was that Lee was not a team player. (Lee Dep.

115:13-18, Camara Dep. 78:20-25, 79:1-2.) Camara herself confirmed

the reason she ultimately decided to terminate Lee was because it

got to the point where Lee was refusing to do parts of the job


                                       9




       Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 9 of 31
that only made sense for Lee to do, and Camara felt she was having

to force Lee to do the trainings in Mandarin. (Camara Dep. 39:24-

25, 40:1-12, Spesock Dep. 22:9-15.) Spesock confirms that Lee was

terminated because of her performance issues with Camara, and her

title    was    eliminated.     (Spesock    Dep.    37:10-20.)   No   one    was

specifically hired to fill the title of “Global Training Projects

Manager” after Lee’s termination. (Spesock Dep. 29:8-10.)

        VIII.      Lee’s Replacement

        Lee was replaced by Rose, who was bilingual. (Camara Dep.

81:15-17.) Rose was hired because she showed initiative and a want-

to-work attitude, an example being her attendance of both the

Mandarin and English UnFranchise Services Training, which found

the deficiencies in Lee’s Mandarin training. (Camara. Dep 82:1-

20, Spesock Dep 23:8-12.) Rose was not given the exact same title

as Lee, but was doing 70 to 80 percent of Lee’s responsibilities,

and took on participating in Confluence. (Camara Dep. 83:13-21,

86:3-10.)       Spesock,   as     human     resource     manager,     had    the

understanding that Rose Chaffin would be taking Lee’s position and

job    responsibilities.      (Spesock     Dep.    26:4-12.)   Rose   also   had

teaching experience and a good work ethic, which was the basis for

Camara’s hiring. (Camara Dep. 89:18-25, 90:1-6, Spesock Dep 24:9-

25.)




                                      10




      Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 10 of 31
                            QUESTIONS PRESENTED

 1. Whether the Court should dismiss Plaintiff’s claim for Age and
    National Origin discrimination under Title VII (Am. Compl.
    Count Three p. 12.)

 2. Whether the Court should dismiss Plaintiff’s claim for Race
    Discrimination under § 1981, under the same analysis as the
    Title VII claims (Am. Compl. Count Two p. 12.)

 3. Whether the Court should dismiss the Wrongful termination of
    Lee by Company in violation of North Carolina public policy
    under the same analysis of Title VII. (Am. Compl. Count Four
    p. 13.)


                            STANDARD OF REVIEW

      Summary judgment is proper if there “is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Once the moving party

establishes the absence of a genuine issue of fact, the non-moving

party must affirmatively show genuine facts exist for trial.

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). A dispute is

“genuine” if the evidence would permit a reasonable jury to find

for the nonmoving party, and “[a] fact is material if it might

affect the outcome” of the litigation. Jacobs v. N.C. Admin. Office

of   the   Courts,   780   F.3d   562,    568   (4th   Cir.   2015)   (internal

quotation marks omitted). When reviewing a motion for summary

judgment, the court must “resolve all factual disputes and any

competing, rational inferences in the light most favorable” to the

nonmoving party. Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th


                                         11




     Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 11 of 31
Cir. 2003) (quoting Wightman v. Springfield Terminal Ry. Co., 100

F.3d 228, 230 (1st Cir. 1996). The judicial inquiry on summary

judgment    “thus   scrutinizes        the    plaintiff's   case   to   determine

whether the plaintiff has proffered sufficient proof. . .                      that

could carry the burden of proof of his claim at trial.” Mitchell

v. Data Gen. Corp., 12 F.3d 1310, 1316 (4th Cir. 1993). Matias v.

Elon Univ., No. 1:17CV398, 2018 WL 6173460, at *2 (M.D.N.C. Nov.

26, 2018), aff'd, 780 F. App'x 28 (4th Cir. 2019).



                                     ARGUMENT

I.    THE TITLE VII CLAIMS OF PLAINTIFF SHOULD BE DISMISSED BY THIS
      COURT.

      Plaintiff’s Title VII claims for discrimination based upon

national origin and age should be dismissed because her job

performance was substandard, and she was replaced by an individual

in the same class. To bring a Title VII claim, a plaintiff may

establish   through      direct   or    circumstantial      evidence    that    his

protected status, though not the sole reason, was a “motivating

factor” in his employment termination. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 318 (4th Cir.2005).

Alternatively,      he   may   use     the     burden-shifting     proof   scheme

established by the Supreme Court in McDonnell Douglas. Id. Bibichev

v. Triad Int'l Maint. Corp., 951 F. Supp. 2d 839, 845 (M.D.N.C.

2013).

                                         12




     Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 12 of 31
     For the reasons outlined below, Plaintiff has no evidence of

direct discrimination, and fails to prove her prima facie case.

Even if she could prove a prima facie case of discrimination,

Market America had a legitimate reason for terminating Lee.             For

those reasons as outlined below, this case must be dismissed in

its entirety.

     1) Plaintiff has No Evidence of Direct Discrimination

     Plaintiff has no evidence of direct discrimination by Market

America or its managers. “Direct evidence is ‘evidence that the

employer announced, admitted, or otherwise unmistakably indicated

that [the forbidden consideration] was a determining factor.’ ”

Gaines   v.   McDonald,   152   F.    Supp.   3d   464,    470   (M.D.N.C.

2015), judgment entered, No. 1:14-CV-90, 2015 WL 9461485 (M.D.N.C.

Dec. 23, 2015), quoting Stover v. Lincoln Publ'g, Inc., 73 F.3d

358, 1995 WL 764180, at *2 (4th Cir.1995).                No inference is

required for direct evidence of discrimination. Castaneda v. NASA

Hosp., LLC, No. 5:12-CV-667-D, 2014 WL 3563350, at *2 (E.D.N.C.

July 18, 2014). This would include a statement from the Company’s

direct decision maker of termination due to race, national origin,

or age. id.

   Isolated, discriminatory statements of a decision maker must

be close in time to the adverse employment action to support a

claim for direct discrimination. Gaines, 152 F. Supp 3d at 470.


                                     13




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 13 of 31
This closeness in time usually means that at the time of the

termination,     the   reason    for        termination     was     given   as   a

discriminatory reason, like being too old for the job. Loveless v.

John's Ford, Inc., 232 F. App'x 229, 234 (4th Cir. 2007).

     Here, Plaintiff alleges comments regarding her “culture” by

Liliana Camara on or about December 8, 2016, 8 months prior to her

termination, and a comment by Sherry Spesock about surviving a

hostile work environment also in December of 2016. (see Exhibit 6

Plaintiff Response to Interrogatory 12.) This time period is well

over the recency requirements for direct discrimination. These

statements are not direct statements as an explanation of an

adverse employment action of termination in this case, but are

instead isolated alleged comments to end a heated discussion. (id.)

Just as in Gaines, the Court must find there is no direct evidence

of discrimination in this case.

     2) Plaintiff’s     Claims    Fail        Under   the      McDonnel-Douglas
        Analysis.

     Since     there   is   no   direct       evidence    of      discrimination,

Plaintiff must use the McDonnell-Douglas framework. Under the

McDonnell-Douglas analysis, the plaintiff must first establish the

prima facie case of discrimination, and once that is established,

the burden shifts to the defendant to rebut the presumption of

discrimination established by the plaintiff in its prima facie

case. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

                                       14




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 14 of 31
142, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000). The defendant rebuts

the presumption of discrimination by establishing some legitimate

and non-discriminatory basis for the termination of the plaintiff.

Id.    Once    the    Company    establishes   a    legitimate     reason   for

termination, the burden then returns to the plaintiff, who must

show that the reason for termination was not a legitimate reason,

but mere pretext. Bibichev v. Triad Int'l Maint. Corp., 951 F.

Supp. 2d 839, 845–46 (M.D.N.C. 2013).

       A. Plaintiff has not proven her prima facie case and therefore
          these claims must be dismissed.

       Plaintiff cannot establish her prima facie case because she

was    not    performing    to   the   legitimate   expectations    of   Market

America, was replaced by someone in the same class of national

origin and age, and was terminated for a legitimate reason.

Generally in her prima facie case, Plaintiff must prove the

following: (1) she belongs to a protected class; (2) she was

terminated or experienced some other adverse employment action;

(3) her job performance met the employer’s legitimate expectations

at the time of her termination, and (4) the position remained open

or    was    filled   by   similarly   qualified    applicants   outside    the

protected class. Bibichev v. Triad Int'l Maint. Corp., 951 F. Supp.

2d 839, 846 (M.D.N.C. 2013). “[Plaintiff]’s own naked opinion,

without more, is not enough to establish a prima facie case of age



                                        15




      Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 15 of 31
discrimination.” Goldberg v. B. Green & Co., 836 F.2d 845, 848

(4th Cir. 1988).

     Market America does not dispute that Lee is a member of the

protected classes of race, national origin, and age. Market America

also does not dispute that Lee was terminated. Therefore, the first

two elements of the prima facie case will not be addressed here.

However, for the reasons outlined below, Plaintiff fails to meet

her burden under prong three and four, and therefore her case must

be dismissed.

     i.    Plaintiff was not performing her job to the legitimate
           standards of Market America.

     Plaintiff failed to properly perform her job functions. When

an employee fails to present evidence that she was performing job

duties at a level reasonably requested by the employer or similar

to other employees, the employee cannot carry her burden of proof.

Mitchell   v.   Data    Gen.   Corp.,     12   F.3d   1310,     1317   (4th   Cir.

1993), holding modified by Stokes v. Westinghouse Savannah River

Co., 206 F.3d 420 (4th Cir. 2000)

     In Mitchell, a reduction in force and performance based-

termination     case,   the    employee      disagreed   with    the   Company’s

statements that he was a poor performer, pointing to positive

ratings given to him. However, the Court, despite these positive

reviews, found that the employee failed to show initiative, did

not make out-of-state visits as suggested, and was generally

                                        16




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 16 of 31
resistant to any change in his workflow, and these items were

legitimate bases for termination.              Mitchell v. Data Gen. Corp.,

12 F.3d 1310, 1316–17 (4th Cir. 1993), holding modified by Stokes

v. Westinghouse Savannah River Co., 206 F.3d 420 (4th Cir. 2000).

       Just   as   in    Mitchell,    Plaintiff’s   perception   of   her    job

performance is not relevant in determining her job performance;

the only relevant information is the employer’s expectations at

the time of termination. Bibichev v. Triad Int'l Maint. Corp., 951

F. Supp. 2d 839, 846–47 (M.D.N.C. 2013). In Bibichev, the Court

granted summary judgment on plaintiff’s ADEA claim even where the

last performance review was a positive one because the review was

completed by a prior team leader that did not supervise plaintiff,

and    the    employer    presented    other    evidence   separate   from    a

performance review showing plaintiff’s inadequate job performance.

Id. More specifically, the plaintiff in Bibichev had “created the

potential for significant damage. . . , failed to perform work

timely, and photographed a superior. . . and recorded her telephone

calls in her office in violation of company policy.” Id.

       Here, the Plaintiff created significant damage to the call

centers by failing to train individuals. At least seven new

employees were known to be affected by this inadequate training,

where their primary language would make it difficult for the

corporate office to even become aware of the improper training.


                                        17




      Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 17 of 31
(Camara Dep. 19:6-2, 20 11:3-25.) She also failed to move and adapt

her training materials to be digitally placed on the Confluence

training platform for use by all employees as requested by Camara.

(Camara Dep.55:4-15.) Lee would repeatedly attempt to maintain her

status   quo   of       work   and    refuse      to   coordinate   trainings     when

requested by Ms. Camara, her direct supervisor. Lee gave Camara

resistance from the beginning with any change to workflow or and

rejected   suggestions         from    her     manager.(Camara      Dep   21:12-19.)

Camara recalled two other specific incidences when Lee refused to

conduct new-hire training in Mandarin for U.S. customer service

representatives who spoke predominantly Mandarin and could not

understand the English training. (Camara Dep. 19:6-2, 20 11:3-25.)

Even Lee confirms that Camara told Lee she needed to be more of a

team player with a teamwork mentality. (Lee Dep. 81:5-25.)

     Lee   had      a    history     of   issues       and   complaints   about    her

supervisors. (Lee Dep. 28:3-16.)                  Just like in Bibichev, the last

performance review of Plaintiff here was completed by someone who

did not directly supervise Lee, based upon discussions with the

prior manager. (Deposition of Sherry Spesock 11:20-24, 12:1-9.)

Spesock confirmed the review of Lee’s job performance completed in

2017 was not a complete review because Spesock could not “give a

true evaluation for her in the interim.” (Spesock Dep. 16:6-10.)

However, Spesock’s personal observations of Lee from June of 2016


                                             18




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 18 of 31
were not positive, noting that Lee was not willing to do additional

work and quick to leave her post. (Spesock Dep. 18:3-13.)

       While the end-of-year reviews appear positive, the testimony

from the two managers above Lee confirm that her work performance

was below standard, at a minimum for the final year she worked at

Market America, 2017. Despite the pattern of poor communication,

when    Lee’s   direct   supervisor        learned   the   actual   trainings

completed were not conveying appropriate information, Camara, as

manager, knew there needed to be a change. (Camara Dep 20:21-25.)

Lee would refuse to do certain trainings and complain about doing

certain trainings that she felt were “beneath her,” even when the

training was to be in Mandarin. (Lee Dep. 93:11-24, 94:13-22.) Lee

in her personal notes even suggested another trainer be hired to

take some of her job responsibilities that she did not want to

complete, such as the long UnFranchise Services Training classes,

if they were to be done fully in Mandarin moving forward and

suggested to Camara another trainer be hired to do it. (Lee Dep.

107:5-15, 108:18-23.) Lee was so against assisting with certain

aspects of the trainings, that she would suggest that individuals

who were only 50% fluent in English to join an English training so

that Lee would not have to do the long training in Mandarin. Lee

would then suggest she do only a few hours with the Mandarin

speaking employee after the full training course was complete,


                                      19




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 19 of 31
thereby extending training time. (Lee Dep. 112:18-25, 113:13-22.)

Lee’s attitude degraded so badly that in February of 2017, she

suggested that Market America hire another training specialist to

complete parts of her job, specifically completing a Mandarin

language training:

              I -- I agree to do that training during
             February's meeting already. I didn't say that
             I don't want to do it. I just suggest her
             that she need to hire one more trainer if this
             become regular.

(Lee Dep. 107:11-15.) Even after this comment, Lee continued to

push off work, letting the Global Director of Account Services

know in July of 2017, that Lee does not have time to train her

employees, and she should find someone within the Account Services

department to assist. (Exhibit 7 MA 281 Email from Brandi Foster

dated    June     22,    2017.)    This   all    culminated        in   Rose   Chaffin

confirming      that    Lee’s     trainings     were    lacking     information      and

inconsistent with the English training. (Camara Dep. 20:22-25,

21:1-7,    22:5-13,        24:8-10,       58:8-25.)       When     plaintiff’s       own

statements do not establish age discrimination as a basis for her

termination, summary judgment is proper. Swaim v. Westchester

Acad.,    Inc.,    No.    CIV.    1:01CV00242,         2002   WL   31163776,    at    *3

(M.D.N.C. June 6, 2002). Based on this consistent pattern of poor

performance and refusal to work with others or adapt, Ms. Lee was

not working to the standards of any employee in the workplace.


                                           20




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 20 of 31
Most importantly, Lee’s own testimony establishes her lack of

performing to standard. Therefore, summary judgment is proper as

Lee cannot prove a prima facie case.

            ii.       Plaintiff was not replaced by an individual outside
                      of her protective class.

         Lee was replaced by an individual within her protected class

of age and national origin, and therefore this case must be

dismissed. “[A] plaintiff must ordinarily show that the position

ultimately was filled by someone not a member of the protected

class.” Brown v. McLean, 159 F.3d 898, 905 (4th Cir. 1998) (in

context of sex discrimination). This requirement spans across

claims for discrimination based upon race1, national origin, and

age. Valcarcel v. ABM Indus./Diversico Indus., No. 1:17-CV-00735,

2019 WL 2410802, at *3 (M.D.N.C. June 7, 2019)(national origin),

Collins v. TIAA-CREF, No. 306CV304RJC, 2009 WL 3077555, at *6

(W.D.N.C. Sept. 23, 2009), aff'd, 386 F. App'x 409 (4th Cir. 2010)

(race) Swaim v. Westchester Acad., Inc., No. CIV. 1:01CV00242,

2002 WL 31163776, at *2 (M.D.N.C. June 6, 2002) (age). When a

company replaces a terminated employee with someone within their

protected class, it tends to show that the reason or terminating

the employee was not motivated by discrimination. Miles v. Dell,




1
 As noted in the procedural history, the race discrimination claim under Title VII was dismissed at an earlier stage
of this litigation(D.E.*18.), but continues under the § 1981 claim frame work that uses the McDonnell-
Douglas analysis.

                                                         21




       Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 21 of 31
Inc., 429 F.3d 480, 488 (4th Cir. 2005). The inference of unlawful

age discrimination “cannot be drawn from the replacement of one

worker with another worker insignificantly younger.” Swaim v.

Westchester Acad., Inc., No. CIV. 1:01CV00242, 2002 WL 31163776,

at    *2      (M.D.N.C.        June      6,   2002),    quoting       O'Connor

v. Consolidated Coin Caterers Corp., 517 U.S. 308 (1996).                While

there is no bright line rule, 9 years of an age difference has

been found to be insignificant.           Buckner v. Lew, No. 5:13-CV-199-

FL, 2014 WL 1118428, at *3 (E.D.N.C. Mar. 20, 2014). While there

are certain limited exceptions to the general rule regarding

replacement of an employee, none of those even remotely apply in

this case.     An employee can still pursue a prima facie case of

discrimination even if their replacement is of similar age, if a

significant    lapse      in   time   occurred   between   replacement    and

termination, they are replaced by someone much younger though in

the same class, or the hiring of someone else is to disguise

discrimination. See Miles v. Dell, Inc., 429 F.3d 480, 486 (4th

Cir. 2005).

      Here,   none   of    the   above    exceptions   apply.   The   training

department of Market America under Ms. Camara was diverse, with

Henri Hue, a black male, Cherri Walston, a black female, Delia

“Abby” Zapata, a Hispanic female, and Nadine Lee, an Asian female.

(Spesock Dep. 44:1-15.) The age of employees in the training


                                         22




     Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 22 of 31
department were also diverse, ranging from Delia Zepeda at 23 years

old, Henri Hue at 33 years old currently, and Xiuman “Rose” Chaffin

currently 57 years old. (See Defendant’s Answers to Interrogatory

7.) Lee was replaced by Rose, who was bilingual in Mandarin and

English. (Camara Dep. 81:15-17.) Rose was not given the exact same

title    as   Lee,   but   was   doing    70   to   80   percent   of   Lee’s

responsibilities, and took on participating in Confluence. (Camara

Dep. 83:13-21, 86:3-10.) Spesock, as human resource manager, had

the understanding that Rose Chaffin would be taking Lee’s position

and job responsibilities. (Spesock Dep. 26:4-12.) No one was

specifically hired to fill the title of “global training projects

manager” after Lee’s termination from that role, and that job

title,    but   Rose’s     duties   as    an   employee    replaced     those

responsibilities of Lee. (Spesock Dep. 29:8-10, 32:24-25, 33:1-

5.) More importantly, the offer to transfer Rose Chaffin to the

training department occurred the exact same day that Lee was

terminated on October 5, 2017. (Exhibit 8 Email dated October 5,

2017 MA566.) The specific request for transfer of Rose Chaffin on

October 5, 2017, confirms she was to replace Nadine Lee. (id.)

Rose Chaffin identifies herself as Asian. (Exhibit 9 MA567 Employee

HR Action Form.) Rose Chaffin was born in May of 1963. (Exhibit 10

MA607 Background Check Form.) Plaintiff Lee was born March of 1960,

making both within the protected class of age as well. (Exhibit 11


                                     23




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 23 of 31
MA 346 Enrollment/Payroll Form.) While both in the protected class

of age, Lee was less than three years older than Rose.

     Because both Rose, the replacement for Lee, and Lee were of

Asian national origin, and of similar age within the protected

class, Lee cannot establish a prima facie case of discrimination

and summary judgment should be granted.

         B. Market America had a legitimate        basis   to   terminate
            Plaintiff’s employment.

     When an employee continuously refuses to conform his work to

the employer’s standards, continuously insisting their work is

beyond reproach, an employer may terminate that employee in lieu

of substituting the employee’s standards of performance. Bibichev

v. Triad Int'l Maint. Corp., 951 F. Supp. 2d 839, 847 (M.D.N.C.

2013). Here, the burden is on Market America to only produce a

legitimate reason for termination. St. Mary’s Honor Ctr v. Hicks,

509 U.S. 502, 509, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993). Market

America, if the Court even gets to this analysis, “is not required

to prove absence of a discriminatory motive, but merely articulate

some legitimate reason for its action.” E.E.O.C. v. Clay Printing

Co., 955 F.2d 936, 941 (4th Cir.1992). A pattern of unsatisfactory

work performance is a legitimate reason for termination. Bibichev

v. Triad Int'l Maint. Corp., 951 F. Supp. 2d 839, 847 (M.D.N.C.

2013).



                                   24




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 24 of 31
     Here, in the meeting where Lee was terminated, Lee confirmed

Camara’s reason to terminate was because Lee was not a team player.

(Lee Dep. 115:13-18, Camara Dep. 78:20-25, 79:1-2.) Camara herself

confirmed the reason she ultimately decided to terminate Lee was

because it got to the point where Lee was refusing to do parts of

the job that only made sense for Lee to do, and Camara felt she

was having to force Lee to do the trainings in Mandarin. (Camara

Dep. 39:24-25, 40:1-12, Spesock Dep. 22:9-15.) Camara spoke to Lee

on several occasions, asking her to work together with the team,

and conduct the trainings in Mandarin if needed. (Camara Dep.

35:13-19, 36:1-8.) Even though there were no written warnings in

Lee’s file, it was a known issue between Camara and her supervisor,

Sherry Spesock, that Lee was not working well with the training

team. (Camara Dep. 36:13-25, 37:1-4.)

     Therefore,   the   only   evidence   by   all   accounts,   including

Lee’s, is that she was terminated for the legitimate reason of

poor performance and not being a team player. Because Market

America has provided a legitimate reason for termination, which

Lee also confirmed, the Court must dismiss this case.

          C. Market America’s legitimate reason for terminating
             Plaintiff is not pretextual.

     Market America’s bases for termination is not pretextual and

therefore this case must be dismissed.         If an employer provides a

legitimate reason for termination, then the burden shifts back to

                                   25




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 25 of 31
the Plaintiff to show that the termination explanation is not

worthy of consideration. Bibichev v. Triad Int'l Maint. Corp., 951

F. Supp. 2d 839, 847–48 (M.D.N.C. 2013).                    “The summary judgment

standards mesh comfortably with the McDonnell Douglas framework.

To    establish        pretext,    a    plaintiff      cannot      focus    on   ‘minor

discrepancies that do not cast doubt on the explanation's validity,

or by raising points that are wholly irrelevant to it.’” Bibichev

v. Triad Int'l Maint. Corp., 951 F. Supp. 2d 839, 845–46 (M.D.N.C.

2013), quoting Hux v. City of Newport News, 451 F.3d 311, 315–16

(4th Cir.2006). The Court only determines whether the reason given

by    the     employer     is    “truly    the    reason    for     the    plaintiff’s

termination.” Neal v. Green Ford, LLC, No. 1:17-CV-569, 2018 WL

6003547, at *6 (M.D.N.C. Nov. 15, 2018), aff'd, 763 F. App'x 331

(4th Cir. 2019). In addition, Plaintiff cannot use conclusory

statements with regard to              her manager’s state of mind to survive

summary judgment. Goldberg v. B. Green & Co., 836 F.2d 845, 848

(4th Cir. 1988).

          Here, Plaintiff can only show one minor discrepancy that does

not       affect    the   actual    motivation     for     Lee’s    termination.       In

unemployment         filing     paperwork,    Market     America    noted    that     the

position of Lee was eliminated. (Spesock Dep. 46:19-25.) However,

while the title itself was eliminated, the job duties were assumed

by    a    new     employee,    Rose   Chaffin,    and    the   submission       to   the


                                             26




      Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 26 of 31
unemployment commission was a miscommunication. (Spesock Dep.

47:4-15.) As noted previously, Lee’s position title itself was

eliminated, but she was terminated for poor performance. (Spesock

Dep.    50:1-7.)   This   mismarking    of   a    box   on   the   unemployment

paperwork does not rise to the level of casting doubt on the

validity of Lee’s termination. It is clear Lee was under-performing

and refusing to coordinate with her manager. For these reasons

alone she was terminated and replaced by an individual who did 80%

of her work from day one and took on the project of Confluence

data management that Lee continuously refused to do. (Camara Dep.

83:13-21, 86:3-10.)        For these reasons, the termination reason

given by Market America is not pretextual, and this case, in its

entirety, must be dismissed.



II.    THE 1981 CLAIMS OF PLAINTIFF MUST BE DISMISSED UNDER THE SAME
       ANALYSIS OF THE TITLE VII CLAIMS

       Plaintiff’s § 1981 claim for discrimination based upon race

must be dismissed for the reasons outlined in the Title VII claim

analysis.     A court, however, uses the same analysis for § 1981

claims as it does for Title VII claims for race discrimination or

national     origin   discrimination,       and   the   Fourth     Circuit   has

combined the review of § 1981 claims into an analysis under Title

VII analysis. Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208,

219 (4th Cir. 2016). Market America through counsel therefore

                                       27




      Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 27 of 31
incorporates   by   reference   the     arguments   contained    in     the

paragraphs above with regard to the Title VII claims as the bases

for dismissal of the § 1981 claims.



III. THE NORTH CAROLINA BASED CLAIM OF WRONGFUL DISCHARGE MUST
     ALSO BE DISMISSED UNDER THE SAME ANALYSIS OF THE TITLE VII
     CLAIMS ABOVE.

     North Carolina is an at-will employment state, but an employee

can pursue a wrongful discharge claim in limited circumstances,

including based on some activity by the employer contrary to law

or public policy. Amos v. Oakdale Knitting Co., 331 N.C. 348, 350,

353, 416 S.E.2d 166, 168, 169 (1992).         This is referenced and

codified in North Carolina General Statute § 143–422.2. id. “North

Carolina law relies on federal authority to establish the standards

applicable to state law wrongful discharge claims.” North Carolina

Dep't of Correction v. Gibson, 308 N.C. 131, 141, 301 S.E.2d 78,

82 (1983); see also Phillips v. J.P. Stevens & Co., 827 F.Supp.

349, 353 (M.D.N.C.1993). Mumford v. CSX Transp., 878 F. Supp. 827,

832 (M.D.N.C. 1994), aff'd sub nom. Mumford v. CSX Transp., Inc.,

57 F.3d 1066 (4th Cir. 1995), Bibichev v. Triad Int'l Maint. Corp.,

951 F. Supp. 2d 839, 844–45 (M.D.N.C. 2013).

     Therefore, based upon the arguments outlined in the Title VII

section contained herein and the arguments with regard to § 1981

claim for racial discrimination, Plaintiff’s state law claim for


                                   28




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 28 of 31
wrongful discharge should also be dismissed, and Market America

incorporates those arguments herein by reference.



                              CONCLUSION

     Wherefore, Defendant respectfully requests the Court grant

its motion for summary judgment as a matter of law and for such

other relief as the Court deems just and proper.



     Respectfully submitted this the 21st day of May, 2021.

                                 /s/Camilla F. DeBoard
                                 Camilla F. DeBoard
                                 Attorney for Defendant
                                 NC Bar No. 41265



OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




                                   29




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 29 of 31
                     CERTIFICATE OF WORD COUNT

     The undersigned counsel hereby certifies that this response
memorandum complies with the word count requirement pursuant to
Rule 7.3(d)(1) and does not exceed 6,250 words, as counted by the
word processing software utilized by counsel for Defendant.

     Respectfully submitted this the 21st day of May, 2021.

                                 /s/Camilla F. DeBoard
                                 Camilla F. DeBoard
                                 Attorney for Defendant
                                 NC Bar No. 41265
OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




                                   30




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 30 of 31
                       CERTIFICATE OF SERVICE

     I hereby certify that on May 21, 2021, I electronically filed
the foregoing Memorandum of Law in Support of Defendant’s Motion
for Summary Judgment with the Clerk of Court using the CM/ECF
system which will send notification of filing to the following:

     Angela N. Gray
     Gray Newell Thomas, LLP
     7 Corporate Center Ct, Ste. B
     Greensboro, NC 27408
     Email: angela@graynewell.com

     This the 21st day of May, 2021.


                                 /s/Camilla F. DeBoard
                                 Camilla F. DeBoard
                                 Attorney for Defendant
                                 NC Bar No. 41265


OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




                                   31




   Case 1:18-cv-01046-WO-JLW Document 34 Filed 05/21/21 Page 31 of 31
